Citation Nr: 0424493	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  02-14 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than May 31, 2001, 
for a 10 percent rating for scars, residuals of lacerations 
of the forehead and nose.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1968 
to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.

In May 2004, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

At the May 2004 hearing, the veteran asserted claims 
pertaining to scarring on his chest and back.  Service 
connection has not been established for these scars.  The 
March 1978 rating decision noted that the service medical 
records showed the veteran sustained lacerations of the 
anterior chest and back, right.  However, these were not 
noted on separation examination.  Service connection was only 
granted for the scars noted on separation examination, the 
scars of the forehead and nose.  In light of the claims 
advanced at the hearing, the issue of entitlement to service 
connection for scars of the chest and back is referred to the 
RO for such action as may be appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The Board's review of the file shows that the RO has not sent 
the veteran a letter telling him what information and 
evidence is necessary to substantiate his claim for an 
earlier effective date.  This should be done in accordance 
with VCAA.  

Also, at the May 2004 hearing, the veteran asserted that 
there was clear and unmistakable error (CUE) in the March 
1978 rating decision, which assigned a noncompensable rating 
for his service-connected scars.  Much of the claim for an 
earlier effective date is based on the claim for CUE.  So, 
the CUE claim is inextricably intertwined with the claim for 
an earlier effective date.  CUE is a very specific kind of 
error.  It would be potentially prejudicial to the veteran to 
proceed without sending him a VCAA letter telling him what 
information and evidence is necessary to substantiate his 
claim for CUE, particularly as it relates to his claim for an 
earlier effective date.  This should be done.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the RO should notify the 
veteran:  
?	what information and evidence is 
necessary to substantiate his claim 
for an earlier effective date;  
?	what information and evidence is 
necessary to substantiate his claim 
of CUE, particularly as it relates 
to his claim for an earlier 
effective date.  

2.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the statement of the 
case (SOC).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




